Abatement Order filed April 9, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00093-CV



                       IN RE TRACEY BISHOP, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2003-55818

                            ABATEMENT ORDER

      On February 5, 2014, relator Tracey Bishop filed an amended petition for
writ of mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the judge of 311th
District Court of Harris County to vacate multiple orders in a suit affecting the
parent-child relationship. Relator also filed a motion for temporary relief, asking
this Court to stay all proceedings in the underlying litigation pending this Court’s
disposition of her petition for writ of mandamus. See Tex. R. App. P. 52.10. This
Court denied relator’s motion for temporary relief on March 12, 2014. Relator’s
petition for writ of mandamus, however, remains pending with this Court, and this
Court requested a response to relator’s petition from the real party in interest and
amicus attorney.

       At the time relator filed her amended petition for writ of mandamus, the
Honorable Denise Pratt was serving in the capacity as presiding judge of the 311th
District Court. Judge Pratt resigned her office effective March 28, 2014. By rule,
we must abate this original proceeding to permit respondent’s successor to
reconsider the orders challenged in relator’s petition. See Tex. R. App. P. 7.2(b);
see also In re Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228 (Tex. 2008)
(orig. proceeding) (“Mandamus will not issue against a new judge for what a
former one did.”).

      Therefore, without expressing any opinion on the merits of relator’s petition,
we abate this proceeding, treat it as a closed case, and remove it from the Court’s
active docket. This original proceeding will be reinstated on this Court’s active
docket at such time when respondent’s successor advises this Court of the action
taken upon reconsideration of the orders challenged by relator. This Court also will
consider an appropriate motion filed by either party to reinstate or dismiss this
original proceeding, as appropriate.

      We further direct relator to advise this Court of the status of the underlying
litigation every thirty (30) days from the date of this order until the trial court has
informed this Court of the action taken upon reconsideration of the orders
challenged by relator.


                                          2
      It is so ORDERED.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                         3